DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claims 51-71, the applicant’s claims are replete with grammatical errors and may be a direct translation from a foreign document. In some instances, the claims lack punctation to the extent that understanding the intent of the claim language cannot be done with certainty. The applicant cannot only separate limitations with a space, they must include proper punctuation. The office should not guess what spaces are meant to separate concepts, page breaks or paragraphs when determining the scope and meaning of the claims. The extent of grammatical errors is such that an exhaustive list by the office would not be productive. Please review the entirety of the claims and correct as needed.
Regarding claim 51, the applicant has a section of their claim that follows “while calculating:” and then another that follows “comprising the following steps: inputting…” In the calculating section the claim includes the language “c)all non-cancelled ray aberration coefficients up to a given order” but no information regarding inputting an order threshold is provided in the inputting section. Applicant’s final line of the claim includes the limitation “…non-cancelled ray aberration coefficients up to the given combined order.” In common English parlance “up to a given ‘X’” can be understood to mean “up to a threshold”. In the context of this application it could also mean that the aberration coefficients are explicitly given. However, in the case that such data was ‘given’, it would be expected that it would appear in the input section of the applicant’s claim. Given the above, it isn’t clear to the office if the ray aberration coefficient order is input or not. 
Regarding claim 51, the applicant claims inputting “a prescribed image as a function of an object variable t, which describes an object to image relationship”. The relationship between the object and image is not defined and therefore ‘t’ is not defined. It is unclear what function ‘t’ defines or how it describes the relationship between the object and image. For example, it could be a distance, a ratio of sizes, a difference of sizes or some other difference.  

Regarding claim 51, the applicant claims on page 9/22 “…resulting in             
                
                    
                        
                            
                                o
                            
                            
                                m
                            
                        
                        +
                        1
                    
                    
                        2
                    
                
                *
                
                    
                        
                            
                                
                                    
                                        o
                                    
                                    
                                        m
                                    
                                
                                +
                                1
                            
                            
                                2
                            
                        
                        +
                        1
                    
                
                *
                2
                
                    
                        N
                    
                    
                        s
                    
                
            
         or             
                2
                (
                
                    
                        N
                    
                    
                        s
                    
                
                +
                3
                )
            
         algebraic equations…” It is not clear how “or” modifies the claim in this instance. For example, the claim could be understood to mean:
              
                [
                
                    
                        
                            
                                o
                            
                            
                                m
                            
                        
                        +
                        1
                    
                    
                        2
                    
                
                *
                
                    
                        
                            
                                
                                    
                                        o
                                    
                                    
                                        m
                                    
                                
                                +
                                1
                            
                            
                                2
                            
                        
                        +
                        1
                    
                
                *
                2
                
                    
                        N
                    
                    
                        s
                    
                
                ]
            
         OR             
                [
                2
                
                    
                        
                            
                                N
                            
                            
                                s
                            
                        
                        +
                        3
                    
                
                ]
            
        
or:
            
                
                    
                        
                            
                                o
                            
                            
                                m
                            
                        
                        +
                        1
                    
                    
                        2
                    
                
                *
                
                    
                        
                            
                                
                                    
                                        o
                                    
                                    
                                        m
                                    
                                
                                +
                                1
                            
                            
                                2
                            
                        
                        +
                        1
                    
                
            
         multiplied by             
                (
                
                    
                        2
                        
                            
                                N
                            
                            
                                s
                            
                        
                    
                
                 
                O
                R
                 
                
                    
                        2
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        s
                                    
                                
                                +
                                3
                            
                        
                    
                
                )
            
        .
Claim 54 has the same issues as claim 51. 

Regarding claim 51, applicant claims “…each optical surface of an object…”, “…an object variable t…”, and later multiple instances of “the object” to include “…expressed in terms of the object…” It is not possible to determine if “expressed in terms of the object” refers to the object variable ‘t’ or the object itself. 

Regarding claim 51, the applicant includes the following limitation “…exit (before the image)…” Placing the language within the parentheses renders it unclear if the aperture stop is required be before or after the image. It is generally understood that the aperture should be before an image. However, the applicant has an instance of using “e.g.” in their parentheses in later claims and the specification does not specifically require this arrangement. The office suggests removing the parentheses and clarifying the language.

Regarding claim 56, the applicant includes the limitations “…and the image through rotation matrices (at least one for symmetry case (1) or (2))…” The applicant’s use of parentheses, and the fact that there is no prior existence of the terminology “symmetry case” in the claim, renders the claim unclear. It is not possible to determine if the parenthetical language is a requirement of the claim or what it actually refers to. 

Regarding claims 56, 59 and 60, the applicant includes multiple instances of language within parentheses:
“…(max. 30)…” , “…(e.g. Sellmeier equation)…”, “…(with surface stop or an aperture stop)…”, “…(that is, for Λ = 0)…”  and “…(all coefficients that are part of Mc)…” It is not clear if this language is required by the limitations or not. In some instances the language has been used in previous claims without the parenthetical additions. For example, a sequence of Ns ≥ 2 in claim 51 does not include “(max. 30)” following it. 

Regarding claims 67 and 68, the applicant claims “…set nominally to vanish using a set of selection, consistency and distribution rules…” The applicant does not define these terms in the claim and the specification is ambiguous. In multiple instances the specification states that SCD is defined in section 2.2. However, this section does not use the “selection, consistency and distribution” language used by the claim. Therefore, it is unclear if or how section 2.2 of the specification defines this terminology and how it applies to the claims. 

Claim 51 recites the limitation “all ray mapping coefficients” and “all non-cancelled ray aberration coefficients”  There is insufficient antecedent basis for this limitation in the claim.

Claim 56 recites the limitations:
"the rotational symmetry",
“the imaging system”,
“symmetry case (1) or (2)”; and
“the object”.  
There is insufficient antecedent basis for this limitation in the claim. Given the grammatical issues of the claims in general, please review the claim set for any other instances of this issue.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51, 56, 67 and 68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of inputting data into a computer without significantly more. The claim(s) recite(s) inputting data into a computer so that it measures, calculates and solves particular equations the result in data of an optical system. This judicial exception is not integrated into a practical application because the claims do not accomplish any of the following exceptions:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2106.05(a)(I) provides guidance that the office relies on for determining whether a claim achieves a technical improvement. In this case the following examples best compare to the applicant’s claims:
i. Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; and
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
Applicant’s claims require the input of data for the generation of data that represents an optical system. Further, this task can be accomplished by hand. Therefore, the applicant has not achieved a technical improvement to a computer or technology.

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
The applicant’s claims do not treat a medical condition.

Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
The applicant’s claims do not require a particular machine or manufacture. The use of a generic computer is not sufficient to overcome this requirement.

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
The applicant’s claims do not transform, create or reduce any physical object. 

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The examples provided in 2106.05(e) each include limitations that include interaction with objects in the real world. The applicant’s claims do not involve any interaction with the physical world other than the step of inputting data.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The standard for amounting more than the judicial exception (2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More) is similar to the standard for integrating the judicial exception into a practical application (2106.04(d) Integration of a Judicial Exception Into A Practical Application). As a whole, the applicant’s claims fail to provide sufficient limitations to amount to significantly more due to all of the operations being related to the input and calculation of data.

Generally, the examiner suggests amending the claim language to include a step of manufacture or transformation of a lens based on the data acquired from the computer. If the applicant feels these 101 rejections are in error, please submit remarks citing the MPEP and, if appropriate, examples given therein that the office may consider. The office will consider the applicant’s remarks carefully and request input from a QAS to determine eligibility if necessary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872